 

Case 19-13391 DOC 4-1 Filed 03/14/19 Page 1 Of 2

 

 

Fill in this information to identify your case: y v h PM \: 52
Debtor1 LaVelle Nicole Calhoun w_
First Name Middle Name Last Name
w '~,‘~ t? "‘F"*‘€ C¢SUR,§
Debtor 2 , , ‘ »»\ §`S’§€Y\:~é? KYY§YLA%§§“;
(Spouse if, tillng) First Name Midd|e Name Last Name . j G\ HP~“Y‘*
* ‘ §§t~t%€tj¥

United States Bankruptcy Courl for the: DISTR|CT OF MARYLAND

 

Case number
(rfknown) [| Check if this is an

amended filing

 

 

Official Form 108
Statement of |ntention for individuals Filing Under Chapter 7 12/15

lf you are an individual filing under chapter 7, you must fill out this form if:
l creditors have claims secured by your property, or

- you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
on the form

|f two married people are filing together in ajoint case, both are equally responsible for supplying correct information. Both debtors must
sign and date the form. `

Be as complete and accurate as possible. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

Wt Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part1 of Schedu|e D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

 

Credito"$ F|'iendly Fi"ance C°"p l Surrender the property. - NO
name: l:l Retain the property and redeem it.

_ _ _ l'_`l Retain the property and enter into a n Yes
DesCrlpflOn Of 2009 Toyofa Caml’y 80,°00 ml|e$ Reaffirmat/'on Agreement.
property [l Retain the property and [explain]:

securing debt:

 

 

Creditor's PennylMac Loan Services |:| Surrender the property. E| NO
name: l:l Retain the property and redeem it.

El Retain the property and enter into a l Yes
Description of 901 St. Michaels Dr Bowie, MD Reafnrmation Agreement.
property 20721 Prince Georges County - Retain the property and [explain]:

Purchase Date - 07/31/2018

securing debt: Continue to make monthly payments

 

List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedu|e G: Executory Contracts and Unexpired Leases (Official Form 1066), fill
in the information below. Do not list real estate |eases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

Offrcial Form 108 ' Statement of lntention for lndividua|s Filing Under Chapter 7 page 1

 

 

Case 19-13391 DOC 4-1 Filed 03/14/19 Page 2 Of 2

 

Debt0r1 LaVelle Nicole Ca|houn Case number (ifknown)

Lessor's name: El No

Description of leased

Property: |:l Yes

Lessor's name: El No

Description of leased

Property: El Yes

Lessor's name: ‘ |:] No

Description of leased

Property: El Yes

Lessor*s name: |:l No

Description of leased '

Property: E| Yes

Lessor's name: |:] No

Description of leased

Property: l:l Yes

Lessor‘s name: [| NO

Description of leased

Property: |:l Yes

Lessor‘s name: [] NO

Description of leased

Property: m Yes
Sign Below

 

 
  

   
 

r that| h e indicated my intention about any property of my estate that secures a debt and any personal
rs subje tto a un xpir ase.

 
 
 

 

 

- 7 X

llaVelle Nicole Ca|houn Signature of Debtor 2
Signature of Debtor 1

Date March 12, 2019 Date

 

 

Offrcial Form 108 Statement of lntention for individuals Filing Under Chapter 7 page 2

 

 

